DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/5/19, 3/8/19, 7/25/19, 1/9/20 and 8/16/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3, 4, 7, 8, 10, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takakubo et al (US 2012/0075726 A1).
In regard to claims 3 and 15, Takakubo et al discloses a folded camera, and corresponding method (page 2, sections [0027-0030], Figures 1A,B), comprising: a) a lens having a lens optical axis (page 2, section [0028], Figure 1B, “106, AX”); b) an image sensor (page 2, section [0029], Figure 1B, “20, 22”); and c) a prism for folding light from a first optical path to a second optical path towards the image sensor, the second optical path being along the lens optical axis (page 2, sections 0028-0029], Figure 1B, “108”), wherein the folded camera has a full camera cone of vision, wherein the prism intersects the full camera cone of vision, wherein the folded camera has a camera construction that prevents double reflected stray light (DRSL) from reaching the image sensor in the form of a facet formed at the bottom of the prism, wherein the facet has a length that is sufficient to prevent DRSL type 1 rays from reaching the image sensor (page 3, section [0033] – page 4, section [0042], Figures 3A-C & 10, “108c”). 
Regarding claims 4 and 16, Takakubo et al discloses wherein the facet formed at the bottom of the prism is tilted such as to prevent DRSL type 3 rays from reaching the image sensor (page 3, sections [0034-0036], Figure 3A-C & 10, “108c”). 
Regarding claim 10, Takakubo et al discloses wherein the bottom facet includes a tilted bottom facet (Figure 3A, “108c”).
In regard to claims 7 and 18, Takakubo et al discloses a folded camera, and corresponding method (page 2, sections [0027-0030], Figures 1A,B), comprising: a) a lens having a lens optical axis (page 2, section [0028], Figure 1B, “106, AX”); b) an image sensor (page 2, section [0029], Figure 1B, “20, 22”); and c) a prism for folding 
Regarding claims 8 and 19, Takakubo et al discloses wherein the side facet is tilted such as to prevent DRSL type 2 rays from reaching the image sensor (page 3, sections [0034-0036], Figure 3A-C & 10, “108c”).
In regard to claim 20, Takakubo et al discloses a method, comprising: a) providing a folded camera (page 2, sections [0027-0030], Figures 1A,B) that includes a lens having a lens optical axis (page 2, section [0028], Figure 1B, “106, AX”), an image sensor (page 2, section [0029], Figure 1B, “20, 22”) and a prism for folding light from a first optical path to a second optical path along the lens optical axis towards the image sensor (page 2, sections 0028-0029], Figure 1B, “108”), wherein the folded camera has a full camera cone of vision and wherein the prism intersects the full camera cone of vision; and b) forming a tilted bottom facet on the prism to prevent double reflected stray light (DRSL) from reaching the image sensor (page 3, section [0033] – page 4, section [0042], Figures 3A-C & 10, “108c”). 

Allowable Subject Matter
Claims 5, 9, 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: a folded camera as claimed, specifically wherein the facet formed at the bottom of the prism is covered by an opaque mask.
The prior art fails to teach a combination of all the claimed features as presented in claim 9: a folded camera as claimed, specifically wherein the side facet is covered by an opaque mask.
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a folded camera as claimed, specifically wherein the lens has a circular full lens aperture and wherein an actual lens aperture has a D-cut circle shape.
The prior art fails to teach a combination of all the claimed features as presented in claim 22: a method as claimed, specifically wherein the lens has a circular full lens aperture and wherein an actual lens aperture has a D-cut circle shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 19, 2021